Herbert R. Brown, J.,
dissenting. I must respectfully dissent from the opinion of the majority. I believe this record reflects errors that individually might be considered non-prejudicial but which, when considered cumulatively, taint the conviction for aggravated murder and appellant’s sentence of death.
What I find most disturbing is the trial court’s failure to instruct the jury properly regarding the testimony of an accomplice. A criminal defendant has a right to expect that a trial court will give accurate, complete jury instructions. State v. Williford (1990), 49 Ohio St.3d 247, 251, 551 N.E.2d 1279, 1283. The majority, while conceding that the instruction is improper, concludes that the result would have been the same if the jury had been properly instructed. This is speculation. The three eyewitnesses who testified, Frazier, Speights and Richards, disagree on almost all the particulars of the events of that night. Michael Frazier’s testimony is most damaging to appellant, and because of his complicity, his motives in so testifying are suspect. I believe it is dangerously speculative to conclude that the jury would have reached the same conclusion if it had accorded this testimony the weight permitted by the proper instruction.
In my opinion the trial court also erred in failing to instruct the jury on the lesser included offense of murder. The majority finds that there is no error because the evidence does not reasonably support an acquittal on aggravated murder as well as a conviction upon the lesser included offense. Again, I cannot agree. Originally the appellant was convicted of aggravated burglary and aggravated robbery. These convictions form the basis for his conviction *256of aggravated murder. The appeals court, however, concluded that appellant could not be convicted of both aggravated burglary and aggravated robbery because they were allied crimes of similar import under the analysis required by State v. Blankenship (1988), 38 Ohio St.3d 116, 117, 526 N.E.2d 816, 817. The appeals court vacated appellant’s aggravated burglary conviction. It also vacated the conviction on the gun specification because there was no proof that the firearm was operable or could be rendered operable during the commission of the crime. See, e.g., State v. Murphy (1990), 49 Ohio St.3d 206, 551 N.E.2d 932; State v. Gaines (1989), 46 Ohio St.3d 65, 545 N.E.2d 68. Then, however, the court of appeals held that the trial court did not err in denying appellant’s motion pursuant to Crim.R. 29 for acquittal on the aggravated robbery charge, because “reasonable minds could reach different conclusions as to whether each material element of aggravated robbery had been proven beyond a reasonable doubt.” The trial court, however, instructed the jury that they could not find appellant guilty of aggravated murder unless they found him guilty of aggravated robbery and/or aggravated burglary — in other words, that either aggravated robbery or aggravated burglary was an element of aggravated murder. If reasonable minds could differ as to whether an aggravated robbery took place, they could differ as to whether each material element of aggravated murder had been proven beyond a reasonable doubt because a finding of aggravated murder (in this case) is predicated upon the finding of aggravated robbery. “ * * * The persuasiveness of the evidence does not control; the instruction must be given if ‘under any reasonable view of the evidence it is possible for the trier of fact to find the defendant not guilty of the greater offense and guilty of the lesser offense * * V” State v. Huertas (1990), 51 Ohio St.3d 22, 31-32, 553 N.E.2d 1058, 1069, quoting State v. Wilkins (1980), 64 Ohio St.2d 382, 388, 18 O.O.3d 528, 532, 415 N.E.2d 303, 308.
Appellant’s low IQ also bothers me. Despite the line of cases beginning with State v. Jenkins (1984), 15 Ohio St.3d 164, 15 OBR 311, 473 N.E.2d 264, in which this court has held that lack of intelligence is not a sufficiently mitigating “mental disease or defect” pursuant to R.C. 2929.04(B)(3), I believe that a level of intelligence as low as the one here should be given considerable weight before a death penalty is imposed.
Last, I find prosecutorial misconduct here. Though standing alone it is not enough to compel reversal, it adds to the concern about the fairness of the capital sentence when it is combined with the other errors. Even without the victim impact evidence recently rendered permissible by the United States Supreme Court holding in Payne v. Tennessee (1991), 501 U.S. -, 111 S.Ct. 2597, 115 L.Ed.2d 720, prosecutorial errors remain. For example, the prosecutor commented on the victim of the prior murder. This is not proper. More *257significantly and despite three sustained objections, the prosecutor persisted in commenting on the possibility of escape, commutation, and pardon if appellant did not receive the death penalty. That argument can be very persuasive to a jury. In State v. Bedford (1988), 39 Ohio St.3d 122, 124-125, 529 N.E.2d 913, 916-917, we expressly disapproved this type of argument.
For all these reasons, then, I would reverse the judgment of the court of appeals and remand this case for a new trial.